                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 In re:                                         ) Case No. 20-12140
                                                )
 Jose Luis Reyes, Jr                            ) Chapter 7
                                                )
                                 Debtor         ) Judge: Jessica E. Price Smith
                                                )

NOTICE OF HEARING AND OF INTENT TO SELL PERSONAL PROPERTY OTHER
  THAN IN THE ORDINARY COURSE OF BUSINESS (Pursuant to 11 U.S.C. §363)

          Please take notice that pursuant to 11 U.S.C. §363(b) and in accordance with Rules

2002(a)(2) and 6004(a) of the Federal Rules of Bankruptcy Procedure, Richard A. Baumgart, the

Trustee in the Chapter 7 bankruptcy case identified in the caption above, intends to sell a 2016

Nissan Rouge, VIN #5N1AT2MNXGC796189 at a public auction located at Krueckeberg Auction

& Realty, 815 Adams Street, Decatur, IN 46733 on December 4th, 2020 at 9:00 a.m.

          With respect to the property to be sold, while according to the information available to the

Trustee exclusive of the Debtors’ possible claims of exemptions, there are no known liens or

claims, the property is being sold where is and as is free of any and all liens, claims, encumbrances

or other interests other than the Debtors’ claims of exemption, which will be paid out of the

proceeds.



                                                /s/ Richard A. Baumgart, Trustee
                                                DETTELBACH, SICHERMAN & BAUMGART
                                                55 Public Square, 21st Floor
                                                Cleveland, OH 44113-1902
                                                Phone: (216) 696-6000
                                                Fax: (216) 696-3338
                                                Email: rbaumgart@dsb-law.com




20-12140-jps        Doc 23     FILED 11/16/20       ENTERED 11/16/20 12:37:33           Page 1 of 2
                                               NOTICE

        Pursuant to Local Bankruptcy Rule 9013-1, any objection to this application must be filed
within 14 days from the date of service, or November 30th, 2020, as set forth on the certificate
of service. If no response or objection is timely filed, the Court is authorized to grant the relief
requested without further notice.




                                CERTIFICATE OF SERVICE

I certify that on November 16, 2020, a true and correct copy of the Notice of Intent to Sell
Personal Property, with Notice of Hearing appended hereto, was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Derrick.V.Rippy, Office of the United States Trustee, at derrick.v.rippy@usdoj.gov

       William J. Balena, on behalf of Debtor, atbill@ohbksource.com

And by regular U.S. mail, postage prepaid, on

       See attached Exhibit A - Service list

                                               /s/ Richard A. Baumgart, Trustee
                                               DETTELBACH, SICHERMAN & BAUMGART
                                               55 Public Square, 21st Floor
                                               Cleveland, OH 44113-1902
                                               Phone: (216) 696-6000
                                               Fax: (216) 696-3338
                                               Email: rbaumgart@dsb-law.com




20-12140-jps      Doc 23     FILED 11/16/20       ENTERED 11/16/20 12:37:33           Page 2 of 2
